AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Cas-e (Modified) ` Page 1 ofl

UNITED sTATES DI.sTRIC"r CoUR.T
" SOUTHERN DISTRICT ()F CALIFORNIA _

United States of Arn'erica ` _JUDGMENT IN A CRI'MINAL CASE
V_ . . - (For Offenses Committed 011 or After November i, 1987)_

' Jose ISidrO MOmeJ-O_Luna _ Case Number: 3:19-111j-21164

 

    

 

 

 

 

Douglas C. Brown
_ _ _ Defendarrt's A!ta'ney _
REGISTRATION No. 83748298 ` _ n _ t"AR 0 8 2019
-TH_E DEFENDANT: _ . , ` ` `- l " cLERK u. 5 nasraicr cou'RT
_. -`Plead@d guilty TO COunt(S) 1 °f Complalm - . souTHERN nlsTRtm oF emmale __
‘ .l] Was found guilty to count(s) n BY _'§_,‘V `} v _

 

after a plea of not guilty
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):_

 

 

TitIe & Section ' _ Nature of Offense ‘ j - _ Count Numbergs)
8. 1325 ' .` _ _ ILLEGAL ENTRY (Misdemeanor) _ _l. _ . -
l:| The defendant has been found not guilty on count(s) n -_ ` .
|:| Coun_t(s) ` dismissed on the motion of the United States.
IMPRISO_NMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

1 § TIME _sER\/ED _- £< _ ` ` - days

. l Assessrnent: 810 WAlVED Fine: WAIVED
l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents 111
the defendant’ s possession at the time of arrest upon their deportation or removal. _
l:l Co_`urt recommends defendant be deported/removed With relative, _ - " charged in case

 

_ IT IS ORDERED that the defendant shall notify the United Sta_tes Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change 1n the defendants economic circumstances

Thursday, March 7, 2019
Date of Imposition of Sentence

"Receiv_ed- ' - j_ _ ' %7 .
D_US ' w _ lU§{‘i\¥arli.¢\13sTANLEs<a»rl§dol\ns v
_ ' ' ' . 1 . ED ATES MAGISTRATEJUDGE

Clerk’s'OfficeCopy' ' ' _ 8 n 8 ' 7 3;19-rL1j-21164

 

